Citation Nr: 0111978	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include depression and schizophrenia.  

2.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for prostatitis 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for patello-femoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to a compensable rating for tendonitis of the 
right shoulder.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active duty from May 1985 to October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In August 1998 the veteran's attorney filed a document which 
makes reference in a general manner to "an Effective date of 
any claim, formal or informal, in accordance with applicable 
statutes, regulations and case law."  However, greater 
specificity is required with respect to any claim for an 
earlier effective date and, thus, the veteran and his 
attorney are hereby placed on notice that a specific claim 
setting for a benefit should be filed.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran's attorney has submitted Social Security records 
pertaining to the veteran's earnings from 1971 to 1997 but it 
has not been made clear whether the veteran has sought or 
received Social Security disability benefits.  Also, the 
veteran's attorney has submitted a document from a Certified 
Rehabilitation Counselor entitled "Generally Accepted 
Vocational Principles."  

The most recent supplemental statement of the case (SSOC) was 
forwarded to the veteran and his attorney in February 2000 
and states that the veteran had not indicated on VA Forms 21-
4142 the dates and conditions for which treatment was 
rendered at four private medical facilities.  However, a 
review of the record on appeal shows that those forms now 
reflect treatment in at least one of those facilities for 
disabilities of a knee and the back.  Accordingly, an 
additional attempt should be made to obtain all relevant 
private clinical records.  

The veteran failed to appear for scheduled official 
orthopedic examination on March 25, 1999 and official 
psychiatric examination on March 31, 1999.  However, the 
veteran's attorney provided a March 16, 1999 letter from a VA 
staff psychiatrist which states that the veteran's wife was 
unable to get the veteran "to come in for treatment, 
evaluation, or C & P [examination].  I am writing this letter 
on the patient's behalf requesting that because of the 
unusual circumstances (the patient's extreme paranoia), his 
case be decided without him physically appearing at his C & P 
evaluation."  On the other hand, in the veteran's July 1998 
NOD he requested "if necessary that a new examination be 
given on the above [issues now before the Board] by a 
qualified board physician."  As to this, he did appear for 
official examinations on March 7, 1999 and again on March 19, 
1999.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
disability, prostatitis, and disabilities 
of the left knee, right shoulder, and 
lumbosacral spine since discharge from 
active service.  After securing more 
current release forms, the RO should 
obtain these records, to include those 
from the private facilities already 
identified and the Certified 
Rehabilitation Counselor who submitted 
the document entitled "Generally 
Accepted Vocational Principles." 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent and severity of the veteran's 
service-connected lumbosacral strain, 
patello-femoral syndrome of the left 
knee, and tendonitis of the right 
shoulder.  The claims folder and a copy 
of this REMAND should be made available 
to the examiner for review prior to the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment.  X- 
ray examination of the affected joints 
should be performed.  

The examiner should record the range of 
motion of the affected joints.  The 
examiner should: (1) describe the 
limitation of motion in terms of the 
degrees of painless motion and the 
degrees of painful motion, if any, as 
well as in terms of whether there is 
slight, moderate, or severe limitation of 
motion; (2) indicate whether the veteran 
has a mild, moderate, or marked 
disability of the affected joints; and 
(3) specifically comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disability(ies).  The examiner should 
also comment on the extent to which the 
service-connected disabilities impair the 
veteran's ability to obtain and retain 
substantially gainful employment.  

With respect to the subjective complaints 
of pain, the examiner should specifically 
comment on whether pain is visibly 
manifested on movement of the joints, 
whether muscle atrophy attributable to 
the service- connected disability(ies) is 
present, whether changes in the condition 
of the skin that are indicative of disuse 
due to the service-connected disabilities 
are present, and whether any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability(ies) are 
present.  A detailed rationale for all 
conclusions should be provided.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology and onset of any acquired 
psychiatric disability that he now has.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability(ies) found to be 
present.  If there are found to be 
multiple psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify the etiology and onset 
of each.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All necessary tests and 
studies should be conducted. 

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to any claim by the appellant, 
if any, for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


